Citation Nr: 1336327	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  13-02 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to a compensable disability rating for his service-connected bilateral hearing loss.  He was last provided with a VA audiological examination in April 2012.  However, in correspondence received since April 2012, the Veteran has suggested that his bilateral hearing loss has worsened in severity.  For instance, at the time of the April 2012 VA examination, the Veteran indicated that his hearing loss impacted the ordinary conditions of his daily life to the extent that he had difficulty hearing in crowds or small rooms.  However, in statements received since that time, the Veteran reported being unable to hear the sirens of approaching emergency vehicles or television with the volume at a normal level.  To ensure that the record reflects the current severity of the Veteran's service-connected bilateral hearing loss, the Board finds that a remand is required in order to afford the Veteran a more contemporaneous VA examination.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

Additionally, the Veteran has submitted private audiology reports from Hearing Solutions in Yukon, Oklahoma.  However, a review of the record reflects that additional audiology reports from Hearing Solutions may exist which have not been associated with the claims file.  As such, the Board finds that a remand is also necessary so that the Veteran may be asked to provide these records or authorize VA to obtain them on his behalf.
Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records for the Veteran from the VA Medical Center in Oklahoma City, Oklahoma, dated from May 2013 to the present, and associate them with the claims file.  If they cannot be located or no such records exist, a memorandum of unavailability outlining all actions to obtain the records should be prepared.

2.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for all private treatment records related to hearing loss, to include all records from Hearing Solutions in Yukon, Oklahoma.  The Veteran may also submit these records directly to VA.  All requests and responses, positive and negative, must be documented in the claims file.

Two attempts must be made to obtain any identified private records, unless the first attempt reveals that further attempts would be futile.  If records are identified but not obtained, the Veteran must be informed of that fact, informed what steps were taken to obtain them, and informed that the claim will be adjudicated without the records but that if he obtains and submits them at a later date the claim may be readjudicated. 

3.  Schedule the Veteran for a VA audiological examination to determine the current nature and severity of his service-connected bilateral hearing loss.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished including speech recognition percentage results derived using the Maryland CNC word list.  The examiner must also specifically address the effect of the Veteran's hearing loss on his occupational functioning and daily activities, and inquire as to the situations in which his hearing loss causes the greatest difficulty. 

4.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

5.  After completion of the above and any other development the RO should deem necessary, the RO should review the expanded record and determine if a higher rating for the disability on appeal may be granted.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).






_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


